DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2021 has been entered.
 
Response to Arguments

Applicant's arguments filed 05/11/2021 have been fully considered but are seen as moot over the new combination of art used to teach the change in scope and added amendments to the claim language as the arguments only deal with the amendments. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-2 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al., US 20060224062 in view of Heeswijk et al., “Motion Compensation Strategies in Magnetic Resonance Imaging”, Critical ReviewsTM in Biomedical Engineering, 40(2):99-119 (2012), herein referred to as “Heeswijk”.

Regarding claim 1, Aggarwal et al. discloses: A magnetic resonance imaging (MRI) apparatus (Fig. 1) comprising: an MRI controller (Fig. 1; computer 100 and control system 122 which is connected to all the MRI sequencing and pulse generator and the computer processing parts) configured to perform a first MRI sequence to acquire a first image including a target tissue and a diaphragm tissue of a patient (Fig. 8; specifically the prescan which is seen as a first MRI sequence to acquire first images including those of target (the heart) and the diaphragm.  The images volume of interest is related to diaphragm position and respiration motion in the prescan as described in [0124]), detect a position of the diaphragm based on the first image data, identify, based on the detected position of the diaphragm, a region to which motion detection pulse for detecting a respiration phase of the patient is applied, ([0124]; specifically the pre-scan which obtains imaging data to detect location of the diaphragm which allows to indicate when sampling for other imaging data should occur and relates diaphragm position and respiration position which is important for the regular scan to the area of interest which is to be imaged), perform a second MRI sequence to acquire at least one of a second image data and a third image data of the target tissue, following a respective application of the motion detection pulse to the identified region, the second image data being acquired at a first respiratory phase and the third image data being acquired at a second respiratory phase different from the first respiratory phase, wherein the first respirator phase and the second respiratory phase are detected by motion detection pulses (Fig. 8 and Fig. 10; [0124]-[0126]; specifically the scanning starts with acquiring different timing information which is seen as a second and third image data acquisition and where this is for different respiratory phases as this is for different and varying cardiac and respiratory phases and timing is based on phases and where the different pulses that come back and information returning for the different parts of cardiac and respiratory phases are seen as a second and third image data); set at least one of the first respiratory phase and the second respiratory phase for a third MRI sequence, and perform the third MRI sequence to acquire a fourth image data, a position of the fourth image data being determined by referring to at least one of the second image data and the third image (Fig. 10 and [0129]-[0130]; specifically three separate image acquisitions and three sequences which is after the pre-scan); at least one image data processor configured to generate (Fig. 1; specifically the image processor, element 106, which is connected to other computing elements including the CPU) at least one of a first image of the target tissue at the first respiratory phase from the second image data and a second image of the target tissue at the second respiratory phase from the third image data (Fig. 20(a)-(d); specifically [0190]-[0191]; where two images from different respiration are shown as the heart is at a different location and shape as seen in the images and the acquisitions and images are acquired over time which would correspond to at least one of a second image data and a third image data).
	Aggarwal et al. does not disclose explicitly that the second sequence is immediately following a respective application of the motion detection pulse and wherein the second MRI sequence is performed immediately following the respective application of the motion detection pulse to the identified region when a position of the diaphragm is detected in the identified region and is not performed following the respective application of the motion detection pulse to the identified region when the position of the diagram is detected outside the identified region. 

(Fig. 4; specifically where the k-space is filled based on the small red triangles (with a trigger) which detect a specific location of motion in the ECG as seen in the figure) and wherein the second MRI sequence is performed immediately following the respective application of the motion detection pulse to the identified region when a position of the diaphragm is detected in the identified region and is not performed following the respective application of the motion detection pulse to the identified region when the position of the diagram is detected outside the identified region (Fig. 4; specifically where the k-space is filled based on the small red triangles (with a trigger) which detect a specific location of motion in the ECG as seen in the figure and only a particular location in the ECG and not otherwise which reads on not performed and page 99-100 that motion for example can be seen as r-wave of the ECG or the diaphragm position and thus the R-Wave is seen as associated with diaphragm position or acting as the same trigger). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the controller and image processor as taught by Aggarwal et al. with triggering acquisition of images as shown in Heeswijk. The motivation to do this would be to compensate for motion in an MRI image when imaging areas where there is movement such as the heart or lungs and to reduce signal-to noise ratio and where motion of the heart is directly related to motion of the diaphragm and therefore triggering based on R-wave would result in knowing the position of the diaphragm and heart respectively as seen in Heeswijk page 102 and abstract.

Regarding claim 2, Aggarwal et al. teaches: wherein the controller acquires both of the second image data and the third image data in a pulse sequence that is executed according to one protocol (abstract; specifically making a pulse sequence for each which is seen as one protocol as it is for a single acquisition of data and imaging).

Regarding claim 20, Aggarwal et al. teaches: wherein the MRI controller receives at least one respiratory phase of the first respiratory phase and the second respiratory phase input from an interface, and sets the received at least one respiratory phase for the third MRI sequence (Fig. 10 and [0129]-[0130]; specifically where a navigation pulse is used with accordance to ecg to know where a phase is in the cardiac and therefore respiratory cycle).

Regarding claim 21, Aggarwal et al. teaches: wherein the MRI controller determines at least one respiratory phase from the first respiratory phase and the second respiratory phase according to the third MRI sequence, and sets the determined at least one respiratory phase for the third MRI sequence (Fig. 10 and [0129]-[0130]; specifically where a navigation pulse is used with accordance to ecg to know where a phase is in the cardiac and therefore respiratory cycle).

Regarding claim 22, Aggarwal et al. teaches: wherein the fourth image data is diagnostic image data ([0191]; specifically MRI imaging of the heart which is done to show a diagnostics image).

Regarding claim 23, Aggarwal et al. teaches: wherein the MRI controller sets both of the first respiratory phase and the second respiratory phase for the third MRI sequence ([0114]; specifically controlling the system is done by the console and thus would set the respiratory phase).



18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al., US 20060224062 in view of Gupta et al., US 20060058631.

Regarding claim 18, Aggarwal et al. teaches: wherein the target tissue is a heart of a patient (Abstract; specifically looking at the heart); and a region is derived from which where the second image data and the third image data are acquired ([0124]-[0126]). Aggarwal et al. does not teach explicitly that the top and bottom of the heart are found to create a region for the other acquisition of data.  Gupta et al. teaches: positions of a top end and a bottom end of the heart are detected from the first image data and, based on a basis of the detected positions, derives a region is derived from which where the second image data and the third image data are acquired (Fig. 13, steps 148-150; specifically where a location of positions in the heart are found in order to create a region and then images are created).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the controller and image processor as taught by Aggarwal et al. with using the location of points in the heart to create a region of interest as taught by Gupta.  Using positions of a heart or known points in the heart is the same as using markers to denote location to create an ROI. This is seen in the art as taught by Gupta and also as seen in Aggarwal et al. [0083] which uses two landmarks in the motion correction part of the pre-scan method. The motivation to do this would be to use two specific landmarks of the top and bottom of the heart as described in Gupta as the landmarks in Aggarwal et al.  This would yield predictable results as the landmarks are for motion correction and shift in position of the heart and are located on the heart and using the top and bottom of the heart would allow for one to see total motion of the heart across the horizontal access and longitudinal access.


Conclusion
                                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE M HOFFMAN whose telephone number is (303)297-4276.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793